DETAILED ACTION
	This is in response to communication received on 6/11/21.
	The text of those sections of AIA  35 U.S.C. code not present in this action can be found in previous office actions dated 12/14/18, 6/25/19, 12/2/19, 8/21/20, 12/24/20 and 6/11/21.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/21 has been entered.
 
Claim Rejections - 35 USC § 103
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over Nandi et al. US PGPub 2010/0273382 hereinafter NANDI in view of Wierer et al. US Patent Number 5,614,256 hereinafter WIERER, CHANCLER (US Patent Number 4,265,965) and JIANG (US PGPub 2011/0159309) on claim 1, 5, and 7 are withdrawn because the independent claim 1 has been amended.  
The claim rejection(s) under AIA  35 U.S.C. 103 as being obvious over NANDI, Wierer et al. US Patent Number 5,614,256 hereinafter WIERER, CHANCLER (US Patent Number 4,265,965) and JIANG (US PGPub 2011/0159309) as applied to claim 1 above, and further in view of GOODALE (US Patent Number 4,049,848) on claim 3 are withdrawn because the independent claim 1 has been amended.  

Reasons for Allowance
Claims 1, 3, 5, and 7 are allowed.
The following is an examiner’s statement of reasons for allowance:
The independent claim 1 has been amended to include the limitation of multi-stage copolymer particles are multi-stage graded refractive index (GRIN) copolymer particles having a K10 value of less than 1.9E+10 N/m2 and W20 of 80% or higher, wherein the core has a glass transition temperature (Tg) of 20˚C or less, wherein the shell has a glass transition temperature (Tg) of more than 20˚C. Examiner notes that K10 is defined in paragraphs 24 and 46 and W20 is defined in paragraphs 22 and 47. 
That limitation, with the context of the overall claim, is not taught nor suggested by the prior art on record, alone or in combination. In particular, the only prior art that teaches using GRIN particles is Jiang (US PGPub 2011/0159309) but it is silent on the parameters defined above.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISTEN A DAGENAIS-ENGLEHART/Examiner, Art Unit 1717                                                                                                                                                                                                        
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717